United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                             F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                             October 24, 2006
                                    FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                             No. 05-60974
                                           Summary Calendar


SYED ABID ALI,


                                                           Petitioner,

                                                  versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                           Respondent.

                         -----------------------------------------------------------
                                Petition for Review of an Order of the
                                     Board of Immigration Appeals
                                         BIA No. A96 417 890
                         -----------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Syed Abid Ali petitions for review of the decision of the Board of Immigration Appeals (BIA).

The BIA affirmed without opinion the immigration judge’s (“IJ”) order of removal. For the reasons

that follow, the petition for review is denied.

       Ali challenges the denial of his motion for a continuance. The IJ determined that Ali’s wife’s

pending application for labor certification did not constitute good cause to continue the removal

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
proceedings. This determination was not an abuse of discretion. See Ahmed v. Gonzales, 447 F.3d

433, 438-39 (5th Cir. 2006).

       There is no merit to Ali’s challenge to the constitutionality of the National Security Entry-Exit

Registration System. See id. at 440; Ali v. Gonzales, 440 F.3d 678, 681 n.4 (5th Cir. 2006); 8 U.S.C.

§§ 1303, 1305; see also Registration of Certain Nonimmigrant Aliens from Designated Countries,

67 Fed. Reg. 77,642 (Dec. 18, 2002).

       PETITION FOR REVIEW DENIED.




                                                 -2-